USDC IN/ND case 1:20-cv-00339-HAB-SLC document 13 filed 11/17/20 page 1 of 1


                            UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF INDIANA
                                FORT WAYNE DIVISION


BF PROPERTIES, LLC                            )
                                              )
       Plaintiff,                             )
                                              )
       v.                                     ) Cause No.: 1:20-CV-00339-HAB-SLC
                                              )
MICAH STANLEY, CHRISTOPHER                    )
LAWTON, LAWTON STANLEY                        )
ARCHITECTS, P.C. d/b/a LAWTON                 )
STANLEY ARCHITECTS, INC.,                     )
                                              )
       Defendants.                            )

                                    OPINION AND ORDER

       On September 28, 2020, the Defendants filed a Notice of Removal (ECF No. 1) transferring

the state court complaint in this action from the Allen Superior Court to this Court. On October

15, 2020, the Court ordered the Defendant to file a supplemental jurisdictional statement in an

effort to establish diversity jurisdiction. (ECF No. 6). On November 16, 2020, the Defendants filed

their supplemental jurisdictional statement. (ECF No. 12). In that jurisdictional statement, the

Defendants acknowledge that “complete diversity between the Parties does not exist and this Court

lacks subject matter jurisdiction to hear this matter pursuant to 28 U.S.C. § 1332.” Id. Accordingly,

this case is REMANDED to the Allen Superior Court.


       So ORDERED on November 17, 2020.


                                              s/ Holly A. Brady
                                              JUDGE HOLLY A. BRADY
                                              UNITED STATES DISTRICT COURT
